Title: Remarks on a Request by Jean Baptiste de Ternant, 11 January 1793
From: 
To: 



[Philadelphia] Friday, January 11th: 1793.

The Secretary of the Treasury waited upon the President on the subject of the papers which were put into his hands yesterday, and observed.
That the advance required by the French Consuls could be made without any inconvenience to the Treasury of the U. S. but as the U. S. had already paid to France the amot. of what was due to her at present, and as the unsettled State of things in France made it uncertain whether, when they shall have formed a permanent government, they will agree to allow of the advance thus made, the Secretary thought it was a matter which required weighty consideration and gave it as his opinion, that the President had better take the sentiments of the heads of the Departments on the subject. Which meeting the President’s ideas, the Gentlemen were requested to attend the President tomorrow morning at nine O’clock.
